         Case 1:90-cr-00863-RJS Document 341 Filed 10/09/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    October 9, 2019


BY ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Jawad Amir Musa, 90-cr-863-8 (RJS)
               Jawad Amir Musa v. United States, 19-cv-9130 (RJS)

Dear Judge Sullivan:

                 By application dated September 9, 2019, defendant Jawad Amir Musa requested
leave to file a successive Section 2255 motion. (Case No. 19-cv-9130, Doc. No. 1.) Without
responding to the merits of the application, the Government respectfully notes that the defendant
bases his request principally on the assertion that “[d]uring the pretrial plea negotiations, the
government did not offer to withdraw the §851 enhancement in exchange for Movant’s plea of
guilty.” (Id. at 5). In his pending motion for compassionate release, however, the defendant makes
the polar opposite claim: “[The defendant] was offered a plea bargain that, had he accepted it,
would have resulted in a substantially lower sentence, similar to those received by his co-
defendants. . . . The AUSA who prosecuted the case has confirmed that the prior felony
information, which required Judge Patterson to impose the sentence of life without parole, would
not have been filed if Musa had pled guilty.” (Case No. 90-cr-863, Doc. No. 304, at 3–4).1

              The Government respectfully submits that these irreconcilable statements cast
doubt upon the defendant’s credibility and weigh against both motions, and in particular, against




1
 Although the defendant’s compassionate release papers in this Court were submitted through
counsel, the defendant also made the same assertion in his own writing to the Bureau of Prisons:
“As AUSA Wainstein writes in the attached letter, Inmate Musa would not have faced the
mandatory life sentence had he pled guilty.” (Case No. 90-cr-863, Doc. No. 305-1, at 3).
         Case 1:90-cr-00863-RJS Document 341 Filed 10/09/19 Page 2 of 2
 October 9, 2019
 Page 2

the defendant’s contention that he did not forge a letter from then-Captain Earwin of the Bureau
of Prisons.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                                by: /s/ Alexander Li
                                                   Alexander Li
                                                   Danielle Sassoon
                                                   Assistant United States Attorneys
                                                   (212) 637-2265/-1115


cc:    John Gleeson, Esq. (by ECF)
       Jawad Amir Musa, Reg. No. 28075-037 (by mail)
